                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                            CIVIL ACTION NO.: 5:19-CV-00319-BO

 ANTHONY THOMPSON,


        Plaintiff,

              v.

 BALFOUR BEATTY
 INFRASTRUCTURE, INC.,
 BALFOUR BEATTY
 CONSTRUCTION LLC, BALFOUR
 BEATTY EQUIPMENT, LLC,                         NOTICE OF APPEARANCE
 BALFOUR ENTERPRISES, INC,
 BRANDSAFWAY SERVICES LLC,
 SAFWAY GROUP HOLDINGS LLC,
 BRANDSAFWAY LLC,
 BRANDSAFWAY INDUSTRIES
 LLC, BRANDSAFWAY SOLUTIONS
 LLC, SAFWAY LLC,
 THYSSENKRUPP SAFWAY, INC.,
 and SAFWAY TRANSFER AND
 STORAGE, INC.,

        Defendants.

       PLEASE TAKE NOTICE that William H. Harkins, Jr. of the Law Firm of Brent Adams

& Associates, 8222 Creedmoor Road, Raleigh, NC 27613, formally enters his notice of appearance

as counsel of record for the above-named Plaintiff, Anthony Thompson.
This the 26th day of August, 2019.


                                     BRENT ADAMS & ASSOCIATES


                                     /s/ William H. Harkins Jr.
                                     William H. Harkins, Jr.
                                     State Bar No.: 37899
                                     P.O. Box 1389
                                     Dunn, NC 28335
                                     Telephone: (919) 781-7590
                                     Facsimile: (919) 571-2555
                                     Attorneys for Plaintiff




                                        2
                               CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that the foregoing “Notice of Appearance” was

filed using the CM/ECF, which electronically served the following counsel of record:

       Brian O. Beverly
       Young, Moore & Henderson, PA
       P.O. Box 31627
       Raleigh, NC 27622-1627
       (919) 782-6860


       This the 26th day of August, 2019.
                                            BRENT ADAMS & ASSOCIATES


                                            /s/ William H. Harkins Jr.
                                            William H. Harkins, Jr.
                                            State Bar No.: 37899
                                            P.O. Box 1389
                                            Dunn, NC 28335
                                            Telephone: (919) 781-7590
                                            Facsimile: (919) 571-2555
                                            Attorneys for Plaintiff




                                               3
